Title: From George Washington to Robert Cary & Company, 28 May 1762
From: Washington, George
To: Robert Cary & Company

 

Gentlemen,
Mount Vernon 28th May 1762

Your unacknowledged favours of the 26th June 10th Augt 16 & 19th Septr and the 19th of Octr following now lye before—in that one of Augt 10th I perceive you bring the shortness of some of the Bundles of the Tobo Shipped in the Bland to acct for the lowness of the Price—That some of the Tobo was small I shall not undertake to dispute, but at the sametime I must observe that it was clean & neatly handled which I apprehended woud have rendered the other objection of very little weight—As to stemming my Tobo in the manner you recommend I woud readily do it if the returns woud be equivalent to the trouble, & loss of the Stem, and of this I shall be a tolerable judge as I am at no small pains this year to try the quality with the advantages & disadvantages of different kinds of Tobos and shall at the sametime find out the difference between a hhd of Leaf & a hhd of Stemmd Tobo by comparing then the loss of the one with the extra price of the other I shall be able to determine which is the best to pursue & follow that method which promises the most certain advantages.
Some of the Tobo which I put on board the Unity Captn Cuzzens got damaged in carrying to the Warehouses for Inspection & had a part cut of which will no doubt deface it a little but as this happened while I was at Williamsburg I am able to give you no exact Information concerning it—In this parcel of Tobo there are three kinds which please to give me yr opinions upon—No. 1 to 6 Inclusive are of one kind—from 9 to 14 are of another—& 15 & 16 are of a third sort—the rest are of the same kinds of these three but made on other Plantations.
As I have ever laid it down as an established Maxim to believe that every person is, (most certainly ought to be) the best judges of What relates to their own Interest & Concerns I very rarely undertake to propose Schemes to others which may be attended with uncertainty & miscarriage—this will at once acct for my being among the last who shoud advise your sending a Vessell into Potomack for the accomodation of your Friends there. That I have often thought of it as a desirable thing for the Shippers, I will readily confess and have as often concluded that so

soon as you found an established consignment formed here you woud do it of course—and sooner we ought not to expect it—Since you have proposed the matter yourself to me—I certainly must approve of it, and as you are so obliging to write that you shall direct the Matter to be under my notice I hope you will be perswaded to believe that I shall readily contribute my best advice and assistance towards his dispatch—The Tobacco’s of most of your friends upon Potomack (or that Ships from thence) lyes within 15 Miles above & below this place, and as good, or the best harbour (Piscataway) is within sight of my Door—It has this great advantage besides good Anchorage & laying safe from the Winds that it is out of the way of the Worm which is very hurtful to Shipping a little lower down & lyes in a very plentiful part of the Country—I thought it incumbant upon me to mention these things after which do as you please. If I had receivd any Intimation of your sending a Vessell into this River I shoud not have engaged any part of my Tobo to Cuzzens, & while I remain in expectation of her arrival will not seek a freight else where for the residue of what I intend your house from this River which probably may amount to about 30 hhds more.
My Letter of the 25th of Jany will inform you how the Interest of the Bank stock is to be applied—as that fund was appropriated towards the payment of Miss Custis’s Fortune I am informed that the Stock ought to be transferred to her. you will please therefore to have it done accordingly and whatever charges may arise in so doing place to her own Acct. I hope Messrs Hill & Co. will send the wine into this River for I had rather have it in Madeira than York.
Thus far had I wrote & was going to conclude when your favour of the 18th Jany was presented to me—I am sorry to hear the Accts given of the Tobo Shipped in Boyes but as you don’t particularize the proprietor’s names who suffered most I am in hopes my 70 hhds have pretty well escaped the ge[ne]r[a]l complaint—If it has not I confess it to be an Art beyond my skill, to succeed in making good Tobo as I have used my utmost endeavours for that purpose this two or 3 years past—& am once again urged to express my surprize at finding that I do not partake of the best prices that are going—I saw an Acct

rendered by Mr Athaws of some Tobo which he sold for Mr Fairfax at 12½d. the Tobo went from this River & I can aver was not better than 12 hhds of my Mountn Crop which you receivd in the Sarah & Bland last Summr—In fact Mr Fairfax’s Plantation’s & mine upon Shannondoah lye in the same neighbourhood—The Tobo brought to the same Inspection—and to be short, is in all respects exactly alike—none of mine however sold for more than 11d. or 3½ which you please while his went of a little before at the price of 12½ aforesaid—this is a difference really too great & I see it with concern—however Gentlemen I hope to find it otherwise for the time to come. I am Yr Most Obedt Hble Servt.

Go: Washington

